PER CURIAM:
Mitchell Smith petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his petition filed under 28 U.S.C. § 2241 (2000). He seeks an order from this court directing the district court to act. Our review of the district court’s docket sheet reveals that the district court denied and dismissed the § 2241 petition. Accordingly, because the district court recently has decided Smith’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.